Citation Nr: 0703205	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  02-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for headaches.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for ptosis of the left 
eye.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
brain disorder.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for claimed hepatitis 
C.  

6.  Entitlement to service connection for a claimed skin 
disorder.  

7.  Entitlement to service connection for claimed 
hypertension.  

8.  Entitlement to an increased (compensable) evaluation for 
the service-connected scar of the left eyebrow with 
enophthalmos.  


REPRESENTATION

Appellant represented by:	Michael Taub, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1972 
to February 1973; he also had service in the Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

For the reasons indicated hereinbelow, the case is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

A review of the claims files reveals that the veteran was 
scheduled for a videoconference hearing on October 12, 2006.  
However, there is evidence in the file that a letter was 
received by VA from the veteran's attorney on October 6, 2006 
requesting postponement of the hearing because the veteran 
was hospitalized and would probably not be released in time 
for the hearing and because the veteran was attempting to 
obtain additional relevant medical evidence.  

According to a letter received by VA from the veteran's 
attorney in January 2007, the medical evidence for which the 
hearing was postponed has been obtained.  Consequently, a 
videoconference hearing with the Board needs to be scheduled 
for the veteran by the RO.  

Based on the above, this case is remanded to the RO for the 
following action:

The RO must place the veteran's name on 
the docket for a videoconference hearing 
at the RO before a Veterans Law Judge.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  

